The opinion of the court was delivered
by Knox, J.
— The assignment by William Larimer, Jr., to Adelia Thacker, of the judgment against Robertson, was made at a time when he had the undoubted right to pay such of his creditors as *214he chose, and this too without regard to the effect it would have upon other creditors. The delivery to a stranger for her use was good, even though the person to whom he delivered it afterwards, became his general assignee for the benefit of creditors. The Act of April, 1843, does not prevent one in failing circumstances from paying particular creditors in full, nor does it prohibit the assignment of a chose in action, for the purpose of securing the payment of a particular debt, made directly to the creditor, as was the case in hand. Thomas Mellon the attorney, who afterwards became the general assignee of Larimer, did not receive the assignment of the Robertson judgment, in trust for Miss Thacker, but merely as a depositee.
Decree affirmed at the cost of the appellant.